Case 7:19-cr-00120-CS Document 70 Filed 03/19/21 Page 1 of 2

UNITED STATES DISTRICT CouRT
SOUTHERN DISTRICT OF NEW YORK

i i a i i i a ee ee ee ee eee x
UNITED STATES OF AMERICA : ORDER OF
RESTITUTION
we Vv . —_—
19 Cr, 120 (CS)
WILLIS HENGY,
Defendant.
mee ee eee ee a i i ee eee ee ee x

Upon the application of the United States of America, by its
attorney, Audrey Strauss, United States Attorney for the
Southern District of New York, Nicholas S. Bradley, Assistant
United States Attorney, of counsel; the presentence report, WILLIS
HENGY’s, the defendant, conviction on Count One of the above
Information; and all other proceedings in this case, it is hereby
ORDERED that:

1, Amount of Restitution. WILLIS HENGY, the defendant,
shall pay restitution in the total amount of $1,410 to the victims
of the offense charged in Count One. The names, addresses, and
amounts of restitution owed to the victims are set forth in the
Victim Schedule attached hereto. Upon advice of a change of
address, the Clerk of the Court is authorized to send payments to
the new address without further order of this Court.

2. Joint and Several Liability. Defendant’s liability for
restitution shall be joint and several with that of any other

defendant ordered to make restitution for the offenses in this

 
Case 7:19-cr-00120-CS Document 70 Filed 03/19/21 Page 2 of 2

matter. Defendant’s liability for restitution shall continue
unabated until either the defendant has paid the full amount of
restitution ordered herein, or every victim has been paid the total
amount of his or her loss from all the restitution paid by the
defendant and any other defendant ordered to make restitution in
this matter.

3. Sealing. Consistent with 18 U.S.C. §§ 3771(a) (8) ad
3663(d) (4) and Federal Rule of Criminal Procedure 49.1, to protect
the privacy interests of the victims, the Victim Schedule attached
hereto shall be filed under seal, except that copies may be
retained or used or disclosed by the Government, the Clerk's
Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: White Plains, New York
, 2021

(Wty fateh

THE HONORABLE CATHY SEIBEL
UNITED STATES DISTRICT JUDGE
